Campbell, J.,
delivered the opinion of the court.
The right of the appellant to institute the action upon a contract by its agent is clear, and the testimony is undisputed that the contract was made for the appellant.
It should have been left to the jury to find whether the eight bales were delivered and received and paid for, in pursuance and fulfillment of the oral contract previously made for forty bales of cotton. The oral contract, made for forty bales, to average five hundred pounds each, at ten cents per pound, is proved, and if the delivery and receipt four days later of eight bales of the forty was in part performance of the previous contract, the statute of frauds was satisfied. If the part received was as part of the whole in reference to and in pursuance of the oral contract, it was thereby made valid. Section 1295 of the code.

Reversed and remanded for a new trial.